Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157245                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 157245
                                                                    COA: 341047
                                                                    Berrien CC: 2017-001259-FH
  JUAN DELAVONTE DAVIS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the December 26, 2017
  order of the Court of Appeals is considered. We DIRECT the Berrien County
  Prosecuting Attorney to answer the application for leave to appeal within 14 days after
  the date of this order.

        The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2018
           a1017
                                                                               Clerk